 

Exhibit 10.2

 



INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of March 5, 2020 by and between LifeSci Acquisition
Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statements on Form S-1, Nos. 333-236466 and
333-236929(“Registration Statement”) for its initial public offering of
securities (“IPO”) has been declared effective as of the date hereof (“Effective
Date”) by the Securities and Exchange Commission (capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets, LLC (“Chardan”) is acting as the underwriter
in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $60,000,000 of the
gross proceeds of the IPO ($69,000,000 if the over-allotment option is exercised
in full) will be delivered to the Trustee to be deposited and held in a trust
account for the benefit of the Company and the holders of the Company’s common
stock, par value $.0001 per share (“Common Stock”), issued in the IPO as
hereinafter provided (the proceeds to be delivered to the Trustee will be
referred to herein as the “Property”; the shareholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)            Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JPMorgan Chase Bank, N.A. in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 

(b)            Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)            In a timely manner, upon the instruction of the Company, invest
and reinvest the Property (i) in United States government treasury bills, notes
or bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company, it being understood that the Trust Account will earn
no interest while the account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits and other
consideration

 



 

 

 

(d)            Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e)            Notify the Company and Chardan of all communications received by
it with respect to any Property requiring action by the Company;

 

(f)             Supply any necessary information or documents as may be
requested by the Company in connection with the Company’s preparation of its tax
returns;

 

(g)            Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)            Render to the Company monthly written statements of the
activities of and amounts in the Trust Account reflecting all receipts and
disbursements of the Trust Account; and

 

(i)             Commence liquidation of the Trust Account only after and
promptly after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
President, Chief Executive Officer or Chairman of the Board and Secretary or
Assistant Secretary and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee by the 24-month anniversary of the
closing of the IPO (“Closing”) (“Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the Public Shareholders as of
the Last Date.

 

2.             Limited Distributions of Income from Trust Account.

 

(a)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C, the Trustee shall distribute to the Company the amount of interest
income earned on the Trust Account requested by the Company (i) to cover any
income or other tax obligation owed by the Company as a result of such interest
income, or (ii) for working capital purposes, up to $250,000 annually.

 

(b)            The limited distributions referred to in Section 2(a) above shall
be made only from income collected on the Property. Except as provided in
Section 2(a) above, no other distributions from the Trust Account shall be
permitted except in accordance with Section 1(i) hereof.

 

(c)            The Company shall provide Chardan with a copy of any Termination
Letters and/or any other correspondence that it issues to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after such
issuance.

 

3.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 



 

 

 

(a)            Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Chief Executive Officer, President or
Chief Financial Officer. In addition, except with respect to its duties under
paragraphs 1(i) and 2(a) above, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it in good faith believes to be given by any one of the persons authorized
above to give written instructions, provided that the Company shall promptly
confirm such instructions in writing;

 

(b)            Subject to the provisions of Sections 5 and 7(g) of this
Agreement, hold the Trustee harmless and indemnify the Trustee from and against,
any and all expenses, including reasonable counsel fees and disbursements, or
loss suffered by the Trustee in connection with any claim, potential claim,
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any income earned from investment of the Property, except for
expenses and losses resulting from the Trustee’s gross negligence or willful
misconduct. Promptly after the receipt by the Trustee of notice of demand or
claim or the commencement of any action, suit or proceeding, pursuant to which
the Trustee intends to seek indemnification under this paragraph, it shall
notify the Company in writing of such claim (hereinafter referred to as the
“Indemnified Claim”). The Trustee shall have the right to conduct and manage the
defense against such Indemnified Claim, provided, that the Trustee shall obtain
the consent of the Company with respect to the selection of counsel, which
consent shall not be unreasonably withheld. The Trustee may not agree to settle
any Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)            Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to
Section 2(a) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees except for disbursements made to
the Company pursuant to Sections 1(i) solely in connection with the consummation
of a Business Combination. The Company shall pay the Trustee the initial
acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date. Except as set forth in this
Section 3(c) and Section 3(b) hereof, the Company shall not be responsible for
any other fees or charges of the Trustee.

 

(d)            In connection with any vote of the Company’s shareholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating shareholder votes verifying the vote of the Company’s
shareholders regarding such Business Combination; and

 

(e)            In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

4.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 



 

 

 

(a)            Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;

 

(b)            Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)            Change the investment of any Property, other than in compliance
with paragraph 1(c);

 

(d)            Refund any depreciation in principal of any Property;

 

(e)            Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)             The other parties hereto or to anyone else for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)            Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)            File local, state and/or federal tax returns or information
returns with any taxing authority on behalf of the Trust Account and payee
statements with the Company documenting the taxes, if any, payable by the
Company or the Trust Account, relating to the income earned on the Property;

 

(i)             Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 



 

 

 

(j)             Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this agreement
and that which is expressly set forth herein; and

 

(k)            Verify calculations, qualify or otherwise approve Company
requests for distributions pursuant to Section 1(i) or 2(a) above.

 

5.             Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.             Termination. This Agreement shall terminate as follows:

 

(a)            If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee during which time the Trustee shall act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that, in the event that the Company does not locate a successor trustee
within ninety days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b)            At such time that the Trustee has completed the liquidation of
the Trust Account in accordance with the provisions of paragraph 1(i) hereof,
and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Paragraph 3(b).

 

7.             Miscellaneous.

 

(a)            The Company and the Trustee each acknowledge that the Trustee
will follow the security procedures set forth below with respect to funds
transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
The Trustee shall not be liable for any loss, liability or expense resulting
from any error in the information or transmission of the wire.

 



 

 

 

(b)            This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)            This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for
Section 1(i) (which may only be amended with the approval of the holders of a
majority of the outstanding shares of Common Stock sold in the IPO), this
Agreement or any provision hereof may only be changed, amended or modified by a
writing signed by each of the parties hereto; provided, however, that no such
change, amendment or modification may be made without the prior written consent
of Chardan. As to any claim, cross-claim or counterclaim in any way relating to
this Agreement, each party waives the right to trial by jury. The Trustee may
require from Company counsel an opinion as to the propriety of any proposed
amendment.

 

(d)            The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

(e)            Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

LifeSci Acquisition Corp.
250 W. 55th St., #3401
New York, NY 10019
Attn: Andrew McDonald

 

in either case with a copy (which copy shall not constitute notice) to:

 

Chardan Capital Markets, LLC
17 State Street, 21st Floor
New York, NY 10004
Attn: Jonas Grossman
Facsimile: (646) 465-9002

 

and

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso, Esq.
Fax No.: (212) 407-4990

 

(f)            This Agreement may not be assigned by the Trustee without the
prior consent of the Company.

 

(g)            Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.

 

(h)            Each of the Company and the Trustee hereby acknowledge that
Chardan is a third party beneficiary of this Agreement.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By:  /s/
Francis E. Wolf, Jr.     Name: Francis E. Wolf, Jr.     Title: Vice President  
    LIFESCI ACQUISITION CORP.       By:  /s/ Andrew McDonald                   
  Name: Andrew McDonald     Title: Chief Executive Officer

 

[Signature Page to Investment Management Trust Agreement]

 



 

 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer   Annual fee First year, initial closing of IPO
by wire transfer; thereafter on the anniversary of the effective date of the IPO
by wire transfer or check   Transaction processing fee for disbursements to
Company under Section 2 Deduction by Trustee from accumulated income following
disbursement made to Company under Section 2   Paying Agent services as required
pursuant to section 1(i) Billed to Company upon delivery of service pursuant to
section 1(i) Market Rate

 



 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:           Trust Account No. [_____________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
LifeSci Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 5, 2020 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with
[__________________] (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [•] to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust operating account at JPMorgan Chase Bank, N.A. awaiting
distribution, the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Chardan Capital Markets LLC with respect to
the transfer of the funds held in the Trust Account (“Instruction Letter”). You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the counsel’s letter and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and distributed after the Consummation Date to the Company.
Upon the distribution of all the funds in the Trust Account pursuant to the
terms hereof, the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       LIFESCI ACQUISITION CORP.       By:       [•], Chief
Executive Officer       By:       [•], Secretary

 

cc: Chardan Capital Markets, LLC

 



 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:           Trust Account No. [______________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
LifeSci Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 5, 2020 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [•] to await distribution to
the Public Shareholders. The Company has selected [____________, 20__] as the
effective date for the purpose of determining when the Public Shareholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the Trust Checking Account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Shareholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Certificate of
Incorporation of the Company. Upon the distribution of all the funds in the
Trust Account, your obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,       LIFESCI ACQUISITION CORP.       By:       [•], Chief
Executive Officer       By:       [•], Secretary

 

cc: Chardan Capital Markets, LLC

 



 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:           Trust Account No. [___________] Withdrawal Instructions

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
LifeSci Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 5, 2020 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company [$_______] of the interest
income earned on the Property as of the date hereof. The Company needs such
funds [to pay for its tax obligations as a result of such interest income][for
working capital purposes]. In accordance with the terms of the Trust Agreement,
you are hereby directed and authorized to transfer (via wire transfer) such
funds promptly upon your receipt of this letter to the Company’s operating
account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  LIFESCI ACQUISITION, CORP.       By:       [•], Chief Executive Officer      
By:       [•], Secretary

 

cc: Chardan Capital Markets, LLC

 



 

 



 